[NOT FOR PUBLICATION]                                [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT

                                             

No. 97-1370

                MANUEL GONZALEZ-FIGUEROA, ET AL.,

                     Plaintiffs, Appellants,

                                v.

                    UNITED STATES OF AMERICA,

                       Defendant, Appellee.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Dominguez, U.S. District Judge]                                                                 

                                             

                              Before

                      Selya, Circuit Judge,                                                    

            Aldrich and Coffin, Senior Circuit Judges.                                                               

                                             

     Jesus  Hernandez Sanchez and  Hernandez Sanchez Law  Firm on                                                                        
brief for appellants.
     Frank W. Hunger, Assistant Attorney General,  Guillermo Gil,                                                                          
United  States Attorney, Robert S. Greenspan  and E. Roy Hawkens,                                                                          
Attorneys, Appellate Staff, United States Department of  Justice,
and Jacklyn L. Ringhausen, Associate Field Counsel, United States                                   
Department  of  Housing  and  Urban  Development,  on  brief  for
appellee.

                                             

                        September 12, 1997

                                             

          Per Curiam.  The plaintiffs  in this case, most of whom                    Per Curiam.                              

are   former  employees  of   the  Puerto  Rico   Public  Housing

Administration  (PRPHA), have been struggling since 1992 first to

block, and now to secure  money damages for, the privatization of

certain aspects  of the public  housing program in  Puerto Rico.1

Their current initiative  represents an effort to  obtain damages

under the Federal  Tort Claims Act (FTCA), 28  U.S.C.    1346(b),

2671-2680 (1994).   When the United States  Department of Housing

and Urban  Development (HUD)  denied their  timely administrative

claim,  28  U.S.C.    2675,  the  plaintiffs  filed suit  in  the

district court and later amended their complaint.  The government

responded  by filing  a motion  for dismissal.   On  February 25,

1997,  the  district  court  dismissed  the  plaintiffs'  amended

complaint for want of subject matter jurisdiction.  See Gonzalez-                                                                           

Figueroa v. United  States, No. 94-2761,  1997 WL 117750  (D.P.R.                                    

Feb. 25, 1997).  This appeal ensued.

          We have  carefully read the parties'  briefs, evaluated

their legal arguments, and  studied the papers in  the case.   We

conclude, on whole-record review, that this is a suitable case in

which to act upon  our long-held belief that "when  a lower court

produces a  comprehensive, well-reasoned  decision, an  appellate

court should refrain from writing at length to no  other end than

to  hear its  own words  resonate."   Lawton  v. State  Mut. Life                                                                           

Assur. Co. of Am.,  101 F.3d 218, 220 (1st Cir.  1996); accord In                                                                           
                                                  

     1The underlying facts  are limned in  an earlier opinion  of
this court.   See Acevedo-Villalobos  v. Hernandez, 22  F.3d 384,                                                            
385 (1st Cir. 1994).

                                2

re San Juan Dupont Plaza Hotel Fire Litig., 989 F.2d 36,  38 (1st                                                    

Cir. 1993).  Hence, we  affirm the judgment for substantially the

reasons  set  forth  in  the  lower  court's  discussion  of  the

discretionary  function exception  to the  FTCA.   See  Gonzalez-                                                                           

Figueroa, 1997 WL 117750, at *5-7.  We add only a small coda.                  

          It is not our role to pass judgment upon the wisdom (or

lack of wisdom) of  the housing policies which PRPHA and HUD have

decided  to follow.   Rather, our  role, in  the context  of this

appeal, is  to determine  only  whether HUD  (the federal  agency

involved)  had  the   statutory  authority  to  enter   into  the

challenged  agreement with PRPHA and whether  it acted within the

realm of  its discretion when  it exercised that authority.   See                                                                           

Magee v. United  States, No. 96-2357, 1997 WL 419551,  at *3 (1st                                 

Cir. July 31, 1997).  Because these questions must be answered in

the affirmative,2 for the reasons already elucidated by the court

below, the FTCA's  discretionary function exception, 28  U.S.C.  

2680(a), bars  the maintenance  of the  plaintiffs' action.   See                                                                           

Magee, 1997 WL 419551,  at *3.  After all, a  complaint under the               

FTCA  cannot survive a  motion to dismiss if  it alleges only the

sort of statutory conduct that  is plainly grounded in the policy

imperatives  of  an  applicable regulatory  regime.    See United                                                                           

States v.  Gaubert,  499 U.S.  315, 324-25  (1991); Berkovitz  v.                                                                       

                                                  

     2We have considered and  rejected, as a matter  of statutory
interpretation,  the plaintiffs' argument that, under 42 U.S.C.  
1437d(j)(3)(A),  the Secretary  of HUD  was  required to  declare
PRPHA  in "substantial default" before entering into an agreement
that permits privatization.  The  text of the statute simply will
not bear the weight that the plaintiffs load upon it.

                                3

United States,  486 U.S.  531, 536-37,  (1988); United  States v.                                                                        

Varig Airlines, 467 U.S. 797, 814 (1984).                        

          In  any event, as  the district court  also recognized,

Gonzalez-Figueroa,  1997  WL  117750,  at *4,  the  absence  of a                           

comparable cause of action against a private individual precludes

FTCA liability here.

          We need go no further.  The judgment below is summarily

affirmed.  See 1st Cir. R. 27.1.                        

          Affirmed.  No Costs.                    Affirmed.  No Costs.                                       

                                4